Citation Nr: 0943010	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-34 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION


The Veteran served on active duty from July 1955 to July 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking an increased rating for his service-
connected bilateral hearing loss, currently evaluated as 20 
percent disabling.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2009).

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has duties to notify and assist the Veteran upon the filing 
of a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA's duty to 
notify includes informing the Veteran of any information and 
evidence needed to substantiate and complete a claim, notice 
of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The duty to notify also includes informing the 
Veteran of the type of evidence necessary to establish a 
disability rating or effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In addition, the duty to 
notify requires VA to inform the Veteran that that, in order 
to substantiate a claim, the medical or lay evidence must 
show a worsening or increase in severity of the disability, 
and the effect that such worsening or increase has on the 
claimant's employment and daily life; notice that, if the 
Veteran is assigned a higher disability rating, it is 
determined by applying the relevant diagnostic codes based on 
the nature of the symptoms, their severity and duration, and 
their impact on employment and daily life; and notice of 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask to VA obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

In September 2004, the Veteran filed a claim for entitlement 
to an increased evaluation for his bilateral hearing loss.  
Although the RO sent the Veteran letters in October 2004 and 
November 2004 which notified him of the information and 
evidence needed to substantiate his claim and notice of what 
evidence is to be provided by the Veteran and what evidence 
VA would attempt to obtain for the Veteran, the RO did not 
notify the Veteran of the type of evidence necessary to 
establish a disability rating or effective date.  In 
addition, the RO did not provide the Veteran with notice that 
the medical or lay evidence must show a worsening or increase 
in severity of the disability and the effect that such 
worsening or increase has on the claimant's employment and 
daily life; notice that, if the Veteran is assigned a higher 
disability rating, it is determined by applying the relevant 
diagnostic codes based on the nature of the symptoms, their 
severity and duration, and their impact on employment and 
daily life; and notice of examples of the types of medical 
and lay evidence that the claimant may submit (or ask to VA 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Thus, the RO has not sent the 
Veteran correspondence that complies with its duty to notify 
under the VCAA.  Under the circumstances of this case, 
additional notice must be provided.

In addition, the RO must provide the Veteran with a new VA 
audiological examination.  The Veteran was afforded VA 
audiological examinations in connection with his claim in 
October 2004 and May 2007.  Although the examiner provided 
audiometric findings, the examiner did not comment on the 
functional effects caused by his hearing disability.  In 
Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United 
States Court of Appeals for Veterans Claims (Court) held that 
in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.  Thus, a new VA examination 
must be provided to the Veteran which addresses the 
functional effects caused by the Veteran's bilateral hearing 
loss.

Accordingly, the case is remanded for the following action:

1.  The RO must provide VCAA notice to the 
Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  The notice must 
also comply with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), vacated and remanded, Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

2.  Thereafter, the RO must arrange for a 
VA audiological examination of the Veteran 
to determine the extent and severity of 
his service-connected bilateral hearing 
loss.  All indicated studies should be 
performed, to include audiometry and 
speech discrimination testing.  The 
examiner must fully describe the 
functional effects caused by the Veteran's 
hearing disability.  The claims file and a 
copy of this Remand must be made available 
to the examiner and reviewed in 
conjunction with the examination.  The 
report must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address of record.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

4.  Once the above actions have been 
completed, and after any further 
development necessary as a result of the 
above action is completed, the RO must 
readjudicate the Veteran's claim for an 
increased evaluation for bilateral hearing 
loss, to include consideration of 38 
C.F.R. §§ 3.321 (2009).  If any benefit on 
appeal remains denied, a supplemental 
statement of the case must be issued, to 
include a discussion of 38 C.F.R. §§ 
3.321, and the Veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

5.  THE VETERAN'S APPEAL HAS BEEN ADVANCED 
ON THE BOARD'S DOCKET.  This claim must be 
afforded expeditious treatment.  All 
claims remanded by the Board or by the 
Court for additional development or other 
appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



